Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Trice on Friday, May 21, 2021.

The application has been amended as follows: 

Claim 1.  A bait box, comprising:
	a vertical housing;
	a rodent poison bait;
	a feeding location arranged in the vertical housing and configured for the rodent poison bait,
	wherein the feeding location is arranged in an air cushion in the vertical housing so that the feeding location is accessible for a rodent from an outside of the bait box through an entry arranged at a lower end of the vertical housing; and the air cushion which defines a liquid space with a liquid within the vertical housing when the liquid 
	wherein the liquid space extends from the threshold level to the air cushion which separates the feeding location from the liquid space,
	wherein the vertical housing is closed air tight besides the entry so that the air cushion is captured in the vertical housing when the liquid rises in the vertical housing,
	wherein the bait box is held at a wall of a sewer element,
	wherein the vertical housing includes a radial branch closed air tight with a replaceable cover where the poison bait is attached to the replaceable cover,
	wherein the threshold level corresponds to a lower edge at the lower end of the vertical housing,
	wherein the air cushion is compressed in the vertical housing when the liquid rises outside of the housing above the threshold level,
	wherein the vertical housing has an upper end and  which is defined between the upper and lower ends
	wherein the radial branch extends from the vertical housing in a radial direction with respect to the longitudinal axis of the vertical housing at a location between the upper and lower ends of the vertical housing.

Canceled claim 2.

 radial branch comprises 

Canceled claims 5 and 6.

Claim 11.  A bait box, comprising:
a vertical housing;
a poison bait;
a feeding location arranged in the vertical housing and configured for the poison bait;
wherein the feeding location is arranged in an air cushion in the vertical housing so that the feeding location is accessible for a rodent from an outside of the bait box through an entry arranged at a lower end of the vertical housing; and the air cushion defines a liquid space with a liquid within the vertical housing when the liquid rises outside of the vertical housing above a threshold level above which accessibility of the feeding location is not provided to the rodent any more,
wherein the liquid space extends from the threshold level to the air cushion which separates the feeding location from the liquid space,
wherein the vertical housing is closed air tight besides the entry so that the air cushion is captured in the vertical housing when the liquid rises in the vertical housing,


wherein the vertical housing includes a radial branch closed air tight with a replaceable cover where the poison bait is attached to the replaceable cover,
wherein the threshold level corresponds to a lower edge at the lower end of the vertical housing,
wherein the air cushion is compressed in the vertical housing when the liquid rises outside of the housing above the threshold level,
wherein the vertical housing has an upper end and  which is defined between the upper and lower ends
wherein the radial branch extends from the vertical housing in a radial direction with respect to the longitudinal axis of the vertical housing at a location between the upper and lower ends of the vertical housing.

Claim 16.  A bait box, comprising:
a vertical housing;
a poison bait;
a feeding location arranged in the vertical housing and configured for the poison bait; and
an identification element that is readable touch free for identifying at least one of the bait box and the poison bait,
wherein the feeding location is arranged in an air cushion in the vertical housing so that the feeding location is accessible for a rodent from an outside of the bait box through an entry arranged at a lower end of the vertical housing; and the air cushion 
wherein the liquid space extends from the threshold level to the air cushion which separates the feeding location from the liquid space,
wherein the vertical housing is closed air tight besides the entry so that the air cushion is captured in the vertical housing when the liquid rises in the vertical housing,
wherein the identification element includes an RFID chip,
wherein the bait box is held at a wall of a sewer element,
wherein the vertical housing includes a radial branch closed air tight with a replaceable cover where the poison bait is attached to the replaceable cover,
wherein the threshold level corresponds to a lower edge at the lower end of the vertical housing,
wherein the air cushion is compressed in the vertical housing when the liquid rises outside of the housing above the threshold level,
wherein the vertical housing has an upper end and  which is defined between the upper and lower ends
wherein the radial branch extends from the vertical housing in a radial direction with respect to the longitudinal axis of the vertical housing at a location between the upper and lower ends of the vertical housing.

Claim 18.  The bait box according to claim 16, wherein the identification element identifies at least the 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose a bait box, comprising wherein the radial branch extends from the vertical housing in a radial direction with respect to the longitudinal axis of the vertical housing at a location between the upper and lower ends of the vertical housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA